UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 0-13295 CATERPILLAR FINANCIAL SERVICES CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 37-1105865 (IRS Employer I.D. No.) 2120 West End Ave., Nashville, Tennessee (Address of principal executive offices) 37203-0001 (Zip Code) Registrant's telephone number, including area code:(615) 341-1000 The Registrant is a wholly-owned subsidiary of Caterpillar Inc. and meets the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K, and is therefore filing this Form with the reduced disclosure format. Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchangeon which registered 5.125% Medium Term Notes Series F due October, 2011 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ü]No [] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [ü] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ü]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ü] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ ]Non-accelerated filer [ü]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ ü] As of February 19, 2009, one share of common stock of the Registrant was outstanding, which is owned by Caterpillar Inc. TABLE OF CONTENTS Page Part I Item 1. Business 1 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 22 Item 8. Financial Statements and Supplementary Data 23 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 24 Item 9A. Controls and Procedures 24 Item 9B. Other Information 24 Part III Item 14. Principal Accountant Fees and Services 25 Part IV Item 15. Exhibits and Financial Statement Schedules 26 PART I Item 1.Business. General Caterpillar Financial Services Corporation was organized in 1981 in the State of Delaware (together with its subsidiaries, "Cat Financial," "the Company," "we" or "our").We are a wholly-owned finance subsidiary of Caterpillar Inc. (together with its other subsidiaries, "Caterpillar" or "Cat"). Nature of Operations Our primary business is to provide retail financing and wholesale alternatives for Caterpillar products to customers around the world.Such retail financing is primarily comprised of financing of Caterpillar equipment, machinery, and engines.In addition, we also provide financing for vehicles, power generation facilities, and marine vessels that, in most cases, incorporate Caterpillar products.We also provide wholesale financing to Caterpillar dealers and purchase short-term dealer receivables from Caterpillar.A significant portion of our activities is conducted in North America.However, we have additional offices and subsidiaries in Asia-Pacific, Europe and Latin America.We have more than 25 years of experience in providing financing for Caterpillar products, contributing to our knowledge of asset values, industry trends, product structuring and customer needs. The Company’s retail leases and installment sale contracts (totaling 60 percent*) include: · Tax leases that are classified as either operating or finance leases for financial accounting purposes, depending on the characteristics of the lease.For tax purposes, we are considered the owner of the equipment (17 percent*). · Finance (non-tax) leases, where the lessee for tax purposes is considered to be the owner of the equipment during the term of the lease, that either require or allow the customer to purchase the equipment for a fixed price at the end of the term (21 percent*). · Installment sale contracts, which are equipment loans that enable customers to purchase equipment with a down payment or trade-in and structure payments over time (21 percent*). · Governmental lease-purchase plans in the U.S. that offer low interest rates and flexible terms to qualified non-federal government agencies (1 percent*). The Company’s wholesale notes receivable, finance leases and installment sale contracts (totaling 13 percent*) include: · Inventory/rental programs, which provide assistance to dealers by financing their new Caterpillar inventory and rental fleets (5 percent*). · Short-term dealer receivables we purchase from Caterpillar at a discount (8 percent*). 1 The Company’s retail notes receivable (27 percent*) include: · Loans that allow customers and dealers to use their Caterpillar equipment as collateral to obtain financing. *Indicates the percentage of total portfolio as of December 31, 2008.We define total portfolio as total finance receivables (net of unearned income and allowance for credit losses) plus equipment on operating leases, less accumulated depreciation.For more information on the above and our concentration of credit risk, please refer to Note 6 of Notes to Consolidated Financial Statements. Competitive Environment The retail financing business is highly competitive, with financing for users of Caterpillar equipment available through a variety of sources, principally commercial banks and finance and leasing companies.Our competitors include Wells Fargo Equipment Finance Inc., General Electric Capital Corporation and various banks and finance companies.In addition, many of the manufacturers that compete with Caterpillar, such as Volvo Financial Services, Komatsu Financial L.P. and John Deere Credit Corporation, use below-market interest rate programs (subsidized by the manufacturer) to assist machine sales.We work with Caterpillar to provide a broad array of financial merchandising programs around the world to meet these competitive offers. We continue in our efforts to respond quickly to customers and improve internal processing efficiencies.We believe our web-based Cat FinancExpressSM transaction processing and information tool, currently available in the U.S., Australia, Canada and France, is an important part of these efforts.Cat FinancExpressSM is an on-line tool that provides finance quotes, credit decisions and the ability to print the appropriate financial documents for end-user signature, all in a reasonably short time frame. We provide financing only when acceptable criteria are met.Credit decisions are based upon, among other factors, the customer's credit history, financial strength and intended use of equipment.We typically maintain a security interest in retail financed equipment and require physical damage insurance coverage on financed equipment. In certain instances, our operations are subject to supervision and regulation by state, federal and various foreign government authorities and may be subject to various laws and judicial and administrative decisions imposing various requirements and restrictions, which, among other things, (i) regulate credit granting activities and the administration of loans, (ii) establish maximum interest rates, finance charges and other charges, (iii) require disclosures to customers, (iv) govern secured transactions, (v) set collection, foreclosure, repossession and other trade practices and (vi) regulate the use and reporting of information related to a borrower's credit experience.Our ability to comply with these governmental and legal requirements and restrictions affects our operations. We continue to finance a significant portion of Caterpillar dealers' sales and inventory of Caterpillar products throughout the world (see Note 16 of Notes to Consolidated Financial Statements for more information regarding our segments and geographic areas).Our competitive position is improved by marketing programs offered by Caterpillar and/or Caterpillar dealers, which allow us to offer below-market interest rates.Under these programs, Caterpillar, or the dealer, subsidizes an amount at the outset of the transaction, which we then recognize as revenue over the term of the financing. We also have agreements with Caterpillar that are significant to our operation.These agreements provide for financial support, certain funding, employee benefits and corporate services, among other things.For more information on these agreements, please refer to Note 14 of Notes to Consolidated Financial Statements. 2 Employment As of December 31, 2008, there were 1,714 full-time employees, an increase of 7 percent from December 31, 2007. Available Information The Company files electronically with the Securities and Exchange Commission (SEC) required reports on Form 8-K, Form 10-Q and Form 10-K.The public may read and copy any materials the Company has filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC.Copies of our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to these reports filed or furnished with the SEC are available free of charge through our Internet site (www.catfinancial.com) as soon as reasonably practicable after filing with the SEC.Copies may also be obtained free of charge by writing to:Legal Dept., Caterpillar Financial Services Corporation, 2120 West End Ave., Nashville, Tennessee 37203-0001.In addition, the public may obtain more detailed information about our parent company, Caterpillar Inc. (together with its subsidiaries, "Caterpillar" or "Cat") by visiting its Internet site (www.cat.com).None of the information contained at any time on either our Internet site or Caterpillar’s Internet site is incorporated by reference into this document. Item 1A.Risk Factors. The following discussion of risk factors may contain "forward looking statements" that are subject to cautionary statement under the caption "CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS" in Item 7 of this report.The following information should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the consolidated financial statements and related notes included in this report.The risks described below are not the only ones we face.Additional risks that are currently unknown to us or that we currently consider to be immaterial may also impair our business or adversely affect our financial condition or results of operations.If any of the following risks actually occurs, our business, financial condition or results of operation could be adversely affected. Demand for Caterpillar’s Products Our business is largely dependent upon the demand for Caterpillar’s products and customers’ willingness to enter into financing or leasing agreements.As a result, a significant and prolonged decrease in demand could have a material adverse effect on our business, financial condition, results of operations and cash flows.Our primary business is to provide retail and wholesale financing alternatives for Caterpillar products to customers and Caterpillar dealers.The demand for Caterpillar’s products and our products and services are influenced by a number of factors, including: ·General world economic conditions and the level of mining, construction and manufacturing activity; ·Fluctuations in demand and prices for certain commodities; ·Fluctuations in currency exchange rates and interest rates; ·Changes and uncertainties in the monetary and fiscal policies of various governmental and regulatory entities; 3 ·The ability of Caterpillar dealers to sell Caterpillar products and their practices regarding inventory control; ·The ability of Caterpillar to compete successfully; ·Changes in pricing policies by Caterpillar or its competitors; ·Political, economic and legislative changes; and ·Natural disasters, wars, embargoes, acts of terrorism and other catastrophic events. Any significant changes to these factors could negatively impact our results. Marketing, Operational and Administrative Support from Caterpillar We participate in certain marketing programs sponsored by Caterpillar and/or Caterpillar dealers that allow us to offer financing to customers at interest rates that are below-market rates through subsidies from Caterpillar and/or Caterpillar dealers.These marketing programs provide us with a significant competitive advantage in financing Caterpillar products.Any elimination of these marketing programs or reduction in our ability to offer competitively priced financing to customers could reduce the percentage of Caterpillar products financed by us, which could have a material adverse effect on our business, financial condition, results of operations and cash flows.Caterpillar also provides us with other types of operational and administrative support, such as the administration of employee benefit plans, which is integral to the conduct of our business.Any changes in the levels of support from Caterpillar could also negatively impact our results. Increases in Delinquencies, Repossessions and Net Losses Our business is significantly influenced by the credit risk associated with our customers.The creditworthiness of each customer and the rate of delinquencies, repossessions and net losses on customer obligations are directly impacted by several factors, including, but not limited to, relevant industry and economic conditions and the availability of capital.Any increase in delinquencies, repossessions and net losses on customer obligations could have a material adverse effect on our earnings and cash flows. In addition, although we evaluate and adjust our allowance for credit losses related to past due and non-performing receivables on a regular basis, adverse economic conditions or other factors that might cause deterioration of the financial health of ourcustomers could change the timing and level of payments received and thus necessitate an increase in our estimated losses, which could also have a material adverse effect on our earnings and cash flows.We experienced an increase in past dues over 30 days and write-offs as of December 31, 2008, compared to December 31, 2007, and expect past dues and write-offs to likely be higher in 2009 compared to 2008, as further described under "Management’s Discussion and Analysis of Financial Condition and Results of Operation." Interest Rates, Foreign Currency Exchange Rates and Market Liquidity Conditions Changes in interest rates, foreign currency exchange rates and market liquidity conditions could have a materially adverse effect on our earnings and cash flows.Because a significant amount of loans made by us are made at fixed interest rates, our business is subject to fluctuations in interest rates.Changes in market interest rates may influence our financing costs, returns on financial investments and the valuation of derivative contracts and could reduce our earnings and/or cash flows.In addition, since we make a significant amount of loans in currencies other than the U.S. dollar, fluctuations in foreign currency exchange rates could also reduce our earnings and cash flows.We also rely on a number of diversified global debt capital markets and funding programs to provide liquidity for our global operations, including commercial paper, medium term notes, retail notes, variable denomination floating rate demand notes, asset-backed securitizations and bank loans.Significant changes in market liquidity conditions could impact our access to funding and the associated funding cost and reduce our earnings and cash flows. 4 Although we manage interest rate, foreign currency exchange rate and market liquidity risks with a variety of techniques, including a match funding program, the selective use of derivatives and a broadly diversified funding program, there can be no assurance that fluctuations in interest rates, currency exchange rates and market liquidity conditions will not have a material adverse effect on our earnings and cash flows.If any of the variety of instruments and strategies we use to hedge our exposure to these various types of risk are ineffective, we may incur losses. Equipment Financing Declines in the residual value of equipment financed by us may reduce our earnings.We recognize the residual value of leased equipment, which is the estimated future wholesale market value of leased equipment at the time of the expiration of the lease term.We estimate the residual value of leased equipment at the inception of the lease based on a number of factors, including historical wholesale market sales prices, past remarketing experience and any known significant market/product trends.If estimated future market values significantly decline due to economic factors, obsolescence or other adverse circumstances, we may not realize such residual value, which could reduce our earnings, either through an increase in depreciation expense or a decrease in finance revenue. Changes in Our Competitive Environment The retail financing business is highly competitive, with financing for users of Caterpillar equipment available through a variety of sources, principally commercial banks and finance and leasing companies.Increasing competition may adversely affect our business if we are unable to match the products and services of our competitors.Also, as noted above, any elimination of the marketing programs sponsored by Caterpillar and/or Caterpillar dealers, which allow us to offer financing to customers at interest rates that are below-market rates, could have a materially adverse effect on our business. Market Volatility and Difficult Market Conditions The global equity markets have been very volatile and credit markets globally have been disrupted, which has resulted in reduced levels of liquidity and increased credit spreads in many markets.We have maintained access to most medium term note and commercial paper markets, but there can be no assurance that such markets will continue to be a reliable source of financing.If current levels of market disruption and volatility were to worsen, we could face materially higher financing costs, become unable to access adequate funding to operate and grow our business and could be required to draw upon contractually committed lending agreements primarily provided by global banks and/or by seeking other funding sources.However, under extreme market conditions, there can be no assurance that such agreements and other funding sources would be available or sufficient.The extent of any impact on our ability to meet funding or liquidity needs will depend on several factors, including our operating cash flows, the duration of any market disruption, the effects of governmental programs such as the FDIC's Temporary Liquidity Guarantee Program ("TLGP"), general credit conditions, the volatility of equity markets, our credit ratings and credit capacity, the cost of financing and other general economic and business conditions.Should levels of market disruption and volatility worsen, we may also face a number of other risks in connection with these events, including: · Market developments that may affect customer confidence levels and may cause declines in credit applications and adverse changes in payment patterns, causing increases in delinquencies and default rates, which could impact our write-offs and provision for credit losses. · The process we use to estimate losses inherent in our credit exposure requires a high degree of management’s judgment regarding numerous subjective qualitative factors, including forecasts of economic conditions and how economic predictors might impair the ability of our borrowers to repay their loans.Ongoing financial market disruption and volatility may impact the accuracy of these judgments. 5 · Our ability to engage in routine funding transactions or borrow from other financial institutions on acceptable terms or at all could be adversely affected by further disruptions in the capital markets or other events, including actions by rating agencies and deteriorating investor expectations. · Since our counterparties are primarily financial institutions, their ability to perform in accordance with any of our underlying agreements could be adversely affected by market volatility and/or disruptions in the equity and credit markets. Covenants in Our Debt Instruments May Adversely Affect Us Cat Financial and our subsidiaries have agreements under which we borrow or have the ability to borrow funds for use in our respective businesses and are utilized primarily to support our commercial paper program and other general corporate purposes.Certain of these agreements include covenants relating to our financial performance.The two most significant financial covenants are a leverage ratio covenant that requires us to maintain a ratio of consolidated debt to consolidated net worth of not greater than 10.0 to 1 and an interest coverage ratio that requires us to maintain a ratio of earnings before income taxes and interest expense to interest expense of not less than 1.15 to 1.In addition to the foregoing financial covenants, there is a requirement in a number of these agreements that prohibits us from terminating, amending or modifying our support agreement with Caterpillar.The trust indentures entered into in connection with some of our debt programs contain covenants that further impact the operation of our business such as a negative pledge clause that limits our ability to incur secured indebtedness, as well as covenants that limit our ability to consolidate, merge and sell assets.Similarly, we are also bound by covenants in various agreements that involve Caterpillar and its obligation to maintain a consolidated net worth of not less than an amount equal to 75 percentof consolidated net worth at the end of any given year. While we do not believe any of these credit covenants to which we are subject presently materially restrict our operations, our ability to meet any one particular financial covenant can be affected by events beyond our control and could result in material adverse consequences that could negatively impact our business, results of operations and financial condition.Such adverse consequences could include defaults under our credit agreements, indentures or other treasury programs, the acceleration of repayment of amounts outstanding under certain of our credit agreements, triggering of an obligation to redeem certain Debt Securities, termination of existing unused commitments by our lenders, refusal by our lenders to extend further credit under one or more of the Facilities or new Facilities, or the lowering or modification of our credit ratings or those of one or more of our subsidiaries.We cannot provide assurance that we will continue to comply with each credit covenant, particularly if we continue to experience challenging and volatile market conditions, and given that we are required to measure our compliance with our interest coverage covenant on a quarter-by-quarter basis.We recently received lender consent to our interest coverage ratio for the fourth quarter of 2008 and agreed to an increase in the upper range of interest rates applicable to certain amounts that may be drawn by us under certain of our credit facilities, as further described under "Management’s Discussion and Analysis of Financial Condition and Results of Operation." Governmental Programs Designed to Support Credit Markets A number of governmental programs designed to support the global financial system were implemented in 2008.While we generally support these programs, there have been unintended consequences of these programs that have impacted us and other companies that do not qualify to participate in them.As an example, in the United States, some of our competitors in the banking and manufacturing sectors have participated in the TLGP.The TLGP was created to strengthen confidence and encourage liquidity in the banking system by providing a government guaranty of certain qualifying newly issued senior unsecured debt of banks, thrifts and certain holding companies.Despite the FDIC’s intent to support the banking system through the TLGP, some of our competitors in the manufacturing sector have been permitted to participate in this program and issue senior unsecured debt with governmental guarantees at rates significantly below those capable of being achieved by us.Likewise, our ability to issue debt at rates that are competitive with those offered by our banking competitors has been further disadvantaged and accentuated at times by their participation in governmental programs such as the TLGP.The TLGP, as well as other governmental initiatives, have effectively created below-market government subsidized financing for such competitors.This program and other similar governmental programs in various jurisdictions have disadvantaged us and other non-qualifying companies.The TLGP is currently set to expire on June 30, 2009, although the FDIC has indicated that it plans to extend the program at least through October 31, 2009.Other governmental programs may not have clear expiration dates.Should the TLGP or any other governmental program that disadvantages us be extended or expanded by its respective government, we could continue to be negatively impacted in our ability to issue senior unsecured debt at rates that are comparable to those offered by our competition. 6 Item 1B.Unresolved Staff Comments. None. Item 2.Properties. Our corporate headquarters are located in Nashville, Tennessee.We maintain forty-three offices in total, of which six are located in North America (five in the U.S. and one in Canada), twenty-one are in Europe, one is in the Middle East, ten are in Asia-Pacific and five are in Latin America (see Note 16 of Notes to Consolidated Financial Statements for more information regarding our segments and geographic areas).All of our offices are leased. Item 3.Legal Proceedings. We are involved in unresolved legal actions that arise in the normal course of business.The majority of these unresolved actions involve claims to recover collateral, claims pursuant to customer bankruptcies and the pursuit of deficiency amounts.Although it is not possible to predict with certainty the outcome of our unresolved legal actions or the range of probable loss, we believe that these unresolved legal actions will neither individually nor in the aggregate have a material adverse effect on our consolidated financial position, liquidity or results of operations. PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our stock is not publicly traded.Caterpillar Inc. is the owner of our one outstanding share.A cash dividend was not declared or paid in 2008.Cash dividends of $250 million and $350 million were paid to
